DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2022 has been entered.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 16-30 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10224537. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions teach a battery electrode composition comprising composite particles, each .
5.	Claims 16-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10741845. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions teach a Li or Li-ion battery comprising: anode and cathode electrodes, wherein the cathode electrode comprises composite particles, each particle comprising lithium fluoride and metal, a matrix for holding the lithium fluoride and metal, and a protective shell around the lithium fluoride, metal and matrix; an electrolyte ionically coupling the anode and cathode; and a separator electrically separating the anode and cathode.
6.	Claims 16-32 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10784504. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions teach a Li or Li-ion battery comprising: anode and cathode electrodes, wherein the cathode electrode comprises composite particles, each particle comprising lithium fluoride and metal, a matrix for holding the lithium fluoride and metal, and a protective shell around the lithium fluoride, metal and matrix; an electrolyte ionically coupling the anode and cathode; and a separator electrically separating the anode and cathode.
Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 16, 17, 19, 22, 23 and 25-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yushin (U.S. Patent Publication 2015/0155546).
Regarding claims 16 and 31, Yushin discloses a battery comprising: a cathode, an electrolyte, a separator and an anode, wherein the cathode comprises composite particles, each composite particle comprising active fluoride material, which stores and releases ions during battery operation, and a nanoporous, electrically conductive scaffolding matrix within which the active fluoride material is disposed, wherein the active fluoride material comprises lithium fluoride and a metal, and wherein a shell encases the composite particle to protect against the electrolyte (Paragraphs 0015, 0017, 0047, 0062, 0079, 0080).
As to claim 17, Yushin teaches that the scaffolding matrix comprises pores that have an average characteristic pore width in the range of 1 nm to 10 nm (Paragraph 0016).
Regarding claim 19, Yushin teaches that the shell has a thickness of about 0.2 to about 20 nm (Paragraph 0100).  
As to claim 22, Yushin discloses that the nanoporous scaffolding matrix is in the form of a monolithic particle (Paragraph 0061 and Figs. 3A and 3B).
Regarding claim 23, Yushin states that the matrix is made from a carbon precursor and is thus close to 100% carbon (Paragraph 0021).  
As to claim 25, Yushin discloses that the metal can be 100% copper (Paragraph 0062).  

As to claim 27, Yushin states that the shell can be made up of carbon (Paragraph 0084).  
Regarding claim 28, Yushin discloses that the outer layer of the shell can be covered with a functional shell layer (Paragraph 0098).
As to claims 29 and 30, Yushin teaches that porous carbons having a BET specific surface area of above 1000 m2/g have been found to work well as a conductive matrix for fluoride infiltration (Paragraph 0066).
Yushin teaches every limitation of claims 16, 17, 19, 22, 23 and 25-31 of the present invention and thus anticipates the claim.
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

10.	Claims 20, 21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yushin (U.S. Patent Publication 2015/0155546).
The teachings of Yushin have been discussed in paragraph 8 above.
Yushin fails to specifically teach that the matrix material makes up an average volume fraction among the composite particle in the range of about 3 to 40 vol%, that the volume fraction of the matrix material near the perimeter of each composite particle is on average at least 10% larger than in the center of each composite particle, and that the matrix material comprises more than about 0.05 at% fluorine.
Yushin discloses that the matrix is used for electrode stabilization and that it accommodates the changes in volume of the active material (Paragraph 0015), as recited in claims 20 and 21 of the present invention.  Yushin also discloses that the matrix can be formed by infusing the active fluoride material into the matrix (Paragraph 0021), as recited in claim 24 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, that the matrix material would make up an average volume fraction among the composite particles in the range of 3 to 40 vol% and that the matrix material near the perimeter of the composite particles would be at least 10% larger than in the center because this would allow for the matrix to create electrode stabilization and accommodate the changes in volume of the active material.  It also would have been obvious to one of ordinary skill in the art that the matrix could have at least 0.05 at% fluorine because Yushin teaches that the matrix can be infused with the .
11.	Claims 18 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yushin (U.S. Patent Publication 2015/0155546) in view of Yushin (U.S. Patent Publication 2013/0224594).
The teachings of Yushin (‘546) have been discussed in paragraph 8 above.  Yusin teaches that the composite particles are near-spherical (Paragraph 0114), as recited in claim 2 of the present invention.
Yushin (‘546) fails to disclose that the composite particles exhibit an average diameter in the range of about 50 nm to 10 microns, and that conductive additives are chemically bonded to neighboring ones of the plurality of composite particles.
Yushin (‘594) discloses an electrode composition comprising composite particles, wherein the composite particles have a size in the range of 20 to 2000 nm (Paragraph 0043), as recited in claim 18 of the present invention.  Yushin (‘594) also discloses that during formation of the cathode, the composite particles can be mixed with a binder and conductive additives (Paragraph 0069), as recited in claim 32 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to have formed the composite particles to have a diameter in the range of 50 nm to 10 microns because Yushin (‘594) teaches that this size particle reduces metal diffusion distance and reduces undesirable side reactions.  It also would have been obvious to one of ordinary skill in the art that the composite particles of Yushin (‘546) could be mixed with conductive particles to bond the particles together because Yushi (‘594) teaches that in the formation of electrodes, it is common .
Response to Arguments
12.	Applicant's arguments filed 1/21/2022 have been fully considered but they are not persuasive.
Applicants argue that Yushin (‘546) fails to disclose that the shell is a conformal shell.  Yushin (‘546) shows in Figs. 6A and 6B that the shells 610 and 612 are formed conformally around the composite particle consisting of the LiF and metal particles in the matrix.  Thus, even if the particles are pre-lithiated or not, the shell is still conformal to the surface of the particle.
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545.  The examiner can normally be reached on Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722